Title: From George Washington to Colonel William Malcom, 3 August 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters [White Plains] 3d Augt 1778
          
          At the earnest intercession of Colo. Armand I have consented to advance his Corps,
            consisting of Horse and Foot, near the Enemy’s lines. You will therefore permit Lieut.
            Colo. Vrigny to march with the Foot of that Corps to Camp. I am Sir Your most obt
            Servt.
        